NEWS FOR IMMEDIATE RELEASE October 28, 2008 CONTACT: Chadwick J. Byrd (509) 568 - 7800 Ambassadors Group Reports Results for the Third Quarter of 2008 and Increase in Current Enrolled Revenue for 2009 Spokane, WA. – October 28, 2008 Ambassadors Group, Inc. (NASDAQ:EPAX), a leading provider of educational travel experiences, announced $1.29 fully diluted per share earnings for the nine months ended September 30, 2008, a 32 percent decrease over $1.91 fully diluted per share earnings for the same period one year ago. Net income for the nine months ended September 30, 2008 was $25.0 million, compared to $38.5 million for the nine months ended September 30, 2007. For the third quarter, fully diluted per share earnings decreased 38 percent to $0.70 in 2008 from $1.12 in 2007; net income was $13.3 million for the third quarter ended September 30, 2008 in comparison to $22.5 million for the third quarter ended September 30, 2007. The Company also announced that as of October 26, 2008, it had increased year over year enrolled revenue for future travel in comparison to the same date one year ago. Enrolled revenue as of October 26, 2008 for 2009 travel was $173.0 million relating to its 29,580 net enrolled participants for 2009 travel programs compared to $157.4 million relating to its 30,700 net enrolled participants for 2008 travel programs as of the same date last year. Enrolled revenue consists of estimated gross receipts to be recognized, in the future, upon travel of an enrolled participant. Net enrollments consist of all participants who have enrolled in the Company’s programs less those that have already withdrawn. The increase in enrolled revenue year over year is due to an increase of participants on higher priced international programs compared to a decline on our lower priced domestic programs. Jeff Thomas, president and chief executive officer of Ambassadors Group, Inc. stated, “Through the first three quarters of 2008, we have generated $4.6 million in cash flow, which continues to strengthen our balance sheet. At quarter end, we have $61.8 million in cash and investments, with $37.7 million of that considered deployable cash. Our balance sheet remains debt free. At this point in the year, from a marketing perspective, we are 100% focused on generating enrollments for 2009 travel. We launched our first major marketing campaign for 2009 in late summer and are starting to see some initial results. As of
